Citation Nr: 9916249	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2,308.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1996 decision of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the veteran's 
claim of entitlement to waiver of recovery of an overpayment 
of pension benefits in the amount of $2,308, on the basis of 
a finding of misrepresentation.

A hearing was held on April 20, 1999, in Columbia, South 
Carolina, before G.H. Shufelt, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b)(West 1991).  At that time it was noted 
that the veteran has pending claims for service connection 
for hepatitis C and possible kidney disorder.   Inasmuch as 
those issues have not been adjudicated by the agency of 
original jurisdiction and are not "inextricably intertwined" 
with the issue currently on appeal, they will not be 
addressed herein, but are referred to the RO for appropriate 
action.  
 

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of whether waiver of the overpayment has been 
precluded by misrepresentation has been developed. 

2.  The overpayment at issue, calculated by the RO in the 
amount of $2,308, was created because the veteran received 
improved pension benefits based upon erroneous calculation of 
countable income, caused by the appellant's failure to 
promptly report his full income to VA. 

3.  A request for waiver of recovery of the assessed 
overpayment was denied by the Committee in November 1996, on 
the basis that the appellant's failure to report his full 
income to VA constituted misrepresentation, and that waiver 
of recovery of the overpayment was therefore precluded by 
law.

4.  The current evidentiary record contains insufficient 
evidence to establish that the veteran knowingly failed to 
disclose a material fact, with the intent to receive pension 
benefits to which he was not entitled.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved death 
pension benefits is not precluded by fraud, 
misrepresentation, or bad faith on the appellant's part.  38 
U.S.C.A. §§ 5107(b), 5302(c) (West 1991); 38 C.F.R. § 
1.965(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

The veteran's application for pension, received in October 
1991, indicated that his income consisted of civil service 
retirement benefits in the amount of $861 monthly.  He was 
awarded pension benefits effective November 1, 1991, on the 
basis of $10,332 in countable income.  The record shows he 
received notice of the applicable income reporting 
obligations, and was advised that any reduction or 
discontinuance of benefits resulting from unreported changes 
in his income would result in an overpayment in his account.  

In September 1992 the veteran was notified the amount of his 
pension benefit would be retroactively adjusted effective 
February 1, 1992, to reflect an increase in the amount of his 
monthly civil service annuity.  The letter of notification 
explained that payments of VA benefits were required to be 
adjusted effective the first day of the month following the 
month in which the increased civil service benefit was 
received.  The veteran was also advised that the adjustment 
resulted in an overpayment in his account.  

In April 1993 the veteran was notified of an increased amount 
of overpayment based upon retroactive reduction of his 
pension benefits due to previously unreported wage income and 
projected earned income, which the veteran listed in the 
Eligibility Verification Reports (EVR's) received in January 
1993 and March 1993.

In May 1993 the veteran notified VA that his projected wage 
income for the period November 1992 to October 1993 would not 
be realized, because he was no longer continuing with part 
time employment.  He was advised by the RO that his rate of 
pension would be adjusted and a part of the benefit would be 
withheld to repay his existing debt to the Government.  In 
January 1994 the veteran's rate of pension was again 
retroactively reduced, effective February 1, 1993, based upon 
the increased rate of civil service annuity benefits.  

The RO advised the veteran by letter dated in November 1994 
that his entitlement to pension benefits had been reviewed on 
the basis of a "computer match" and evidence submitted by 
the veteran.  As a result his entitlement to VA pension was 
unchanged.  

Still again, in August 1995 the veteran was notified that his 
rate of pension was being adjusted effective August 1, 1995, 
to reflect increased income from his civil service annuity.  
The RO also advised the veteran that he was still in debt to 
VA and that a part, or all of his pension would be withheld 
until the full amount had been repaid.  Additional 
retroactive reduction in the veteran's pension, effective May 
1, 1995, were implemented in October 1995, due to the 
increase in civil service benefits beginning in April 1995.  
The RO again advised the veteran that his debt to the 
Government would be recovered by the withholding of all, or 
part of his pension benefit. 

Received in April 1996 was the veteran's EVR reflecting wage 
income of $2,529 for the veteran, and $6,971 for his wife, 
during the calendar year 1995, with the same amounts 
projected in 1996.  The veteran also reported that he 
continued to be in receipt of civil service annuities, in the 
then current amount of $967 monthly, and indicated 
unreimbursed medical expenses totaling $3,061.63.  In May 
1996 the RO notified the veteran of the termination of his 
pension benefits effective February 1, 1995, based upon the 
income information provided by the veteran in his EVR.  

Received later in July 1996 was a request for waiver of the 
veteran's entire cumulative debt to the Government, which the 
appellant acknowledged had been created by his failure to 
report his full income to VA.  In support of his request the 
veteran argued that his failure to promptly report his income 
was without fraudulent intent, but rather was due to 
unfamiliarity with pension law.  The appellant also asserted 
that recovery of the debt would result in significant 
financial hardship to his family. 

The RO notified the veteran in October 1996 of its 
determination that his request for waiver of the overpayment 
of $2,308, resulting from the May 1996 retroactive reductions 
would be referred to the Committee.  With regard to all prior 
indebtedness his request for waiver was no longer timely and 
was denied pursuant to 38 U.S.C.A. § 5302 (a); 38 C.F.R. 
§ 1.963(b)(2) which require that a request for waiver must be 
received within 180 days of the notice of indebtedness.  

In his substantive appeal received in April 1997 the veteran 
emphasized that although he had not promptly reported the 
increased income from civil service annuity and wages, he had 
nonetheless been the one who provided that information to VA, 
also noting that he had never filed more than one EVR in a 
year.  The appellant argued that his actions reflected good 
faith and showed he had no intention of defrauding the 
Government.  

When the veteran testified in support of his claim at his 
June 1997 hearing at the RO, he reiterated that he had no 
intent to misrepresent his income to VA, but had never 
reported his income increases more often than once a year in 
his annual EVR.  The veteran claimed he was unaware of the 
requirement to report changes in income as they occurred, 
inasmuch as his physical disabilities interfered with his 
ability to keep up with the information provided to him by 
VA.  It was also the veteran's testimony that during the 
period in which the overpayment at issue was created, he had 
been distracted by family court proceedings which resulted 
from his difficulty in meeting child support obligations.  

At the time of his April 1999 hearing before the Board the 
veteran again asserted that his untimely income reporting was 
without fraudulent intent.  The appellant stated that he had 
informed VA of the full amount of income received at the end 
of each year, in the same manner in which he reported his 
income for civil service purposes.  In response to 
questioning, he indicated his belief that the amount of 
overpayment was correctly calculated.  

Analysis

The evidence shows that the overpayment at issue in this 
case, which is calculated by the RO to total $2,308, was 
created because the veteran received improved pension 
benefits based upon an erroneous calculation of his countable 
income, as a result of the appellant's failure to promptly 
report his full family income to VA, as required.  

The veteran does not contest the validity and amount of the 
overpayment.  Rather, he asserts that he had no fraudulent 
intent in failing to promptly report his income to the 
Government, and emphasizes that he eventually provided the 
information to VA.  The veteran also urges that he will 
suffer financial hardship unless a waiver of recovery of the 
debt is granted.  

Pursuant to 38 U.S.C.A. § 5302(a), a finding of fraud, 
misrepresentation, or bad faith will preclude a grant of 
waiver of recovery of an overpayment.  Misrepresentation must 
be more than non-willful or mere inadvertence. 38 C.F.R. 
§ 1.962(b).  Fraud and misrepresentation both contain common 
characteristics and are considered as a single element. The 
burden of proof to establish fraud or misrepresentation lies 
solely with the VA.  In order to establish fraud or 
misrepresentation, a Committee must determine that there was 
a willful misrepresentation of a material fact, or the 
willful failure to disclose a material fact, with the intent 
of obtaining or retaining eligibility for VA benefits.  In 
order to prove fraud, there must be affirmative evidence of 
the willful intent to either misrepresent or fail to 
disclose, done with the knowledge that such misrepresentation 
or failure would result in the erroneous or improper award or 
erroneous retention of VA benefits on the part of the debtor. 
VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).  The 
burden of proving fraud, which rests upon the Government, is 
such that the weight of the evidence must establish each 
essential element of fraud.

The veteran in this case was advised on multiple occasions of 
the requirement that to promptly report any increase in his 
family income to VA.  He was aware that any overpayment 
caused by excessive income would be subject to recovery, 
inasmuch as he had previously been charged with such debts.  
Nevertheless, the additional wage income which resulted in 
the overpayment at issue came to VA's attention through the 
veteran's own reports, after he was advised that a computer 
match indicated that no change was warranted in his pension 
benefit.  

While the evidence clearly shows that the veteran had income 
which had not been reported to the VA, the appellant has 
specifically denied that he had any intent to defraud the 
Government.  Nor does the record clearly establish that the 
appellant failed to promptly advise the VA of his full income 
with the actual intention of continuing to receive benefits 
to which he was not entitled.  To establish willful intent on 
his part, the record would essentially have to demonstrate 
that the appellant intentionally failed to disclose his 
earned income for the express purpose of continuing to 
receive benefits that he knew he would no longer receive in 
the event that he did reveal such information.  In view of 
the foregoing, the weight of the evidence does not support a 
finding of willful intent to misrepresent the veteran's 
income in order to receive pension benefits to which he was 
not entitled.  Inasmuch as the record in this case does not 
establish such an intent, the evidence is insufficient to 
establish the elements of fraud, misrepresentation or bad 
faith.  


ORDER

The appeal is granted to the extent that waiver of recovery 
of the overpayment is not precluded by misrepresentation. 


REMAND

Inasmuch as VA has not met its burden of proof to establish 
misrepresentation, waiver of recovery of the overpayment of 
pension benefits is not precluded as a matter of law and the 
standard of equity and good conscience must now be 
considered.  Since this issue was not adjudicated by the RO, 
the principles of due process of law require that the RO make 
an initial determination on whether recovery of the 
overpayment would be against equity and good conscience. See 
Bernard v. Brown, 4 Vet.App. 384 (1993).

Although the veteran testified at his June 1997 personal 
hearing at the RO that he was no longer employed, at the time 
of his April 1999 hearing before the Board he stated that he 
had earned income in 1998.  Accordingly, up-to-date financial 
information is needed to ensure a fully informed decision on 
appeal.  Therefore, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses and assets. 

2.  When the above development has been 
completed, the case should be reviewed by 
the RO for a determination of whether 
recovery of the overpayment should be 
waived under the standard of equity and 
good conscience.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

